OBM UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Golden Bridge Corp. (Name of Issuer) Common Stock, par value $.0001 per share (Title of Class of Securities) None (CUSIP Number) October 10, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [] Rule 13d-1(c) [X] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 4 CUSIP No.None 1. Name of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Bao Dan Liang 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Citizenship or Place of OrganizationPeople's Republic of China Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power1,000,000 6. Shared Voting Power 7. Sole Dispositive Power1,000,000 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person1,000,000 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9)20% (1) 12. Type of Reporting Person (See Instructions) IN Based on 5,000,000shares of common stock of the Issuer issued and outstanding as of the date of this filing. Page2 of 4 Item 1. (a)The name of the issuer is Golden Bridge Corp. (the “Issuer”). (b)The principal executive office of the Issuer is located at 83 Chrystie Street #6F, New York, NY 10002. Item 2. (a) The name of the reporting person is Bao Dan Liang (the “Reporting Person”). (b) The business address of the Reporting Person is 250 South End Avenue #7V, New York, NY 10280. (c) The Reporting Person is a citizen of People's Republic of China. (d) This Schedule 13G relates to common stock, par value $.0001 per share (the “Common Stock”), of the Issuer. (e) Not applicable. Item 3.If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable. Item 4.Ownership The Reporting Person beneficially owns an aggregate of 1,000,000 shares of the Common Stock of the Issuer (the "Shares"), representing 20% of the outstanding shares of Common Stock of the Issuer. The Reporting Person has the sole right to vote or direct the vote of the Shares and the sole power to dispose or direct the disposition of the Shares. Item 5.Ownership of Five Percent or Less of a Class Not applicable. Item 6.Ownership of More than Five Percent on Behalf of Another Person. To the knowledge of the Reporting Person, no other person is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, such securities. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9.Notice of Dissolution of Group Not applicable. Item 10.Certification Not applicable. Page3 of 4 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. October 11, 2011 /s/ Bao Dan Liang Bao Dan Liang Page 4 of 4
